   4:18-cr-03128-JMG-CRZ Doc # 28 Filed: 11/01/18 Page 1 of 2 - Page ID # 37



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                    4:18CR3128
       vs.
                                                     NOTICE OF COMPLIANCE OF LOCAL
                                                          CRIMINAL RULE 16.1(a)
MAURICE J. PAOLA,

                      Defendant.


       Comes now the Plaintiff, United States of America, by and through the undersigned

Assistant United States Attorney and pursuant to Rule 16.1(a) of the Criminal Rules of the

United States District Court for the District of Nebraska, hereby gives notice that discovery

material has been provided to the defendant in the above-captioned case.

       DATED this 1st day of November, 2018.

                                                     UNITED STATES OF AMERICA, Plaintiff

                                                     JOSEPH P. KELLY
                                                     United States Attorney
                                                     District of Nebraska



                                             By:     s/ Tessie L.S. Smith
                                                     TESSIE L.S. SMITH, #25828
                                                     Assistant U.S. Attorney
                                                     487 Federal Building
                                                     100 Centennial Mall North
                                                     Lincoln, NE 68508-3865
                                                     Tel: (402) 437-5241
                                                     Fax: (402) 437-5390
    4:18-cr-03128-JMG-CRZ Doc # 28 Filed: 11/01/18 Page 2 of 2 - Page ID # 38




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, I electronically filed the foregoing with the
Clerk of the Court of the United States District Court for the District of Nebraska by using the
CM/ECF system. Participants in the case who are registered CM/ECF users will be served by the
CM/ECF system.

And I hereby certify that I have caused this document to be electronically mailed to the following
non CM/ECF participants:

                                                    s/ Tessie L.S. Smith
                                                    TESSIE L.S. SMITH #25828




*                                               2
